In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00015-CV

TONY COLEMAN, Appellant                     §    On Appeal from the 96th District Court

                                            §    of Tarrant County (096-291699-17)
V.
                                            §    January 23, 2020

OTESE, LTD., Appellee                       §    Opinion by Justice Wallach


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part and reversed and remanded in part. We affirm the trial

court’s summary judgment on Appellant Tony Coleman’s gross negligence claim. We

reverse the trial court’s summary judgment on Coleman’s negligence claim and

remand this case to the trial court for further proceedings.
      It is further ordered that Appellant Tony Coleman shall pay one-half of all

costs of this appeal and that Appellee Otese, Ltd. shall pay one-half of all costs of this

appeal, for which let execution issue.


                                         SECOND DISTRICT COURT OF APPEALS


                                         By _/s/ Mike Wallach___________________
                                            Justice Mike Wallach